PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/549,622
Filing Date: 8 Aug 2017
Appellant(s): Ahmed, Osman



__________________
Hisashi Watanabe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Remarks: 
In contrast, the references cited by the above office action fail to disclose or teach a cascade arrangement of multiple machine-learnt classifiers. Gaasch discloses a cascaded classification process to classify facility use types. In particular, the Gaasch method cleanses and validates the street address of a facility, and if validated, predicts facility user types (see paragraphs [0005] and [0011]). Gaasch also discloses a method to establish pattern features and classifiers and then train learning models to predict use types (also disclosed by paragraphs [0005] and [0011]). Although Gaasch calls these methods cascaded, Gaasch is merely cascading multiple steps to generate a single classification as illustrated by steps 406 and 408 of FIG. 4 of Gaasch. Gaasch does not describe or suggest cascading multiple classifiers as required by claim 17, let alone one classifier of the cascade using the output from another classifier of the cascade, which is also required by claim 17.
Regarding the assertions of the above Advisory Action, Gaasch does not describe or suggest any type of cascaded classifications. In particular, there is nothing  a satellite image to extract a building structure whereas the "pattern recognition and feature extraction" of paragraph [0061] refers to building operations and usage, so there is nothing to link these algorithms to each other. Therefore, Gaasch does not describe or suggest cascading multiple classifiers as required by independent claim 17.

Examiner Response: 
Examiner respectfully disagrees, the office action discloses a cascade arrangement of multiple machine learning classifiers. Gaasch states in para 0005 “a cascaded classification process to classify facility use types… predicting facility use types using a text mining and machine learning…” Examiner interprets “a cascaded classification process” as a concatenation of multiple machine learning classifiers. In various supervised machine learning algorithms can be used in 710. Such as logistic regression, artificial neural network (ANN), decision trees and support vector machines (“SVM).” Examiner reads the result of the various machine learning algorithms in 710 as suggesting cascading multiple classifiers in order to predict use types (see Fig 7 steps 710 to 716). This further discloses that multiple classifiers are used and reads on cascading multiple classifiers. 
Fig 4 describes the Analyzing step shown in Fig 2 (204) and is detailed in para 0052 of Gaasch. Steps 406 and 408 of Fig 4 disclose that machine learning classifiers are used for predicting use types for each facility (See Fig 1 (102) and beginning of Fig 4), the result of steps 406 and 408 are used in order to produce a score/rank for each facility (i.e. step 414 in Fig 4) and proceed to the processing step (i.e. Fig 2 step 206). This discloses that at step 204 of Fig 2 each facility is evaluated by a machine learning model. Additionally, in Fig 2 step 210 Gaasch discloses that with new data the analyzing step 204 can be repeated, which also discloses that the output of the machine learning models described in Fig 4 steps 406 and 408 are cascaded. It is for these reasons and the broad nature of the claims that Examiner maintains that Gaasch discloses cascading multiple classifiers as required by claim 17.

Appellant Remarks: 
Gaasch does not describe or suggest cascaded machine-learnt classification methods. In particular, there is nothing in Gaasch to suggest that the series of pattern recognition and feature extraction 412 is machine-learnt. Therefore, Gaasch does not 
Gaasch does not describe or suggest a second machine-learnt classifier configured to use the output from a first machine-learnt identifier in a cascade arrangement, as required by claim 17. Thus, Gaasch does not teach or suggest the features of independent claim 17, and the rejection of this claim is legally and factually deficient. The cited reference does not teach or suggest the features of claim 17 so the rejection of this claim should be reversed.

Examiner Response:
	Examiner respectfully disagrees, as discussed above Gaasch discloses a cascaded classification process in Para 0005 and para 0011. Fig 4 step 408 describes a pattern-based classification and Fig 7 step 710 further describes the pattern-based classification uses multiple machine learning models. In para 0066, Gaasch states “selected features are then used to train a machine learning model 710 to predict facility 102 use types. In some embodiments, various supervised machine learning algorithms can be used in 710.” Examiner reads step 408 and 710 as cascading multiple machine learning classifiers. Step 412 uses the result of step 408 in order to rank/score the facility being analyzed. This also suggest a second machine learning model is using the output from a first machine learning model because para 0005 and 0011 disclose a cascaded classification process for predicating facility use types and Fig 7 step 710 discloses multiple machine learning models are used to predict the facility use type. Additionally, many machine learning models process information in a cascading manner 
	
Appellant Remarks: 
No combination of the references can teach or suggest the features of independent claims 1 and 12, and the rejection of these independent claims is legally and factually deficient. As explained above, the Gaasch fails to disclose or teach a cascade arrangement of multiple machine-learnt classifiers. Gaasch does not describe or suggest cascading multiple classifiers or one classifier of the cascade using the output from another classifier of the cascade, which are required by claims 1 and 12.
Likewise, Guo does not describe or suggest these aspects of claims 1 and 12. Guo discloses a system and method for detecting and diagnosing faults by utilizing dynamic machine- learning based processes, such as a process based on Dynamic Bayesian Network theory and another process based on Hidden Markov Method theory. However, Guo does not describe or suggest cascading multiple classifiers as required by claims 1 and 12, let alone one classifier of the cascade using the output from another classifier of the cascade, which is also required by claims 1 and 12.
Since none of the models in these references operate in a cascaded manner in which one classifier uses the output of another classifier, they fail to disclose or teach any type of solution with the cascade arrangement as provided by claim 1 and 12. Therefore, Gaasch and Guo, individually or in combination, do not describe or suggest one or more classifiers of the cascade uses the output from another classifier of the cascade in a cascade arrangement, as required by claim 1, or a second machine-learnt 

Examiner Response:
	Examiner respectfully disagrees, Gaasch discloses the cascading features described in claims 1 and 12.  Gaasch discloses a cascaded classification process in para 0011, para 0066 further describes that the classification process uses multiple machine learning models. Additionally, Fig 2 step 204 describes the use of machine learning models (see Fig 4 (408) or Para 0052), at step 210 of Fig 2 new data is available and is fed back into step 204 (i.e. uses output from a first machine learnt identifier in the second classifier). It is for these reasons and those described for claim 17 that examiner believes claims 1 and 12 are taught by Gaasch in view of Guo.

Appellant Remarks: 
Also, referring specifically to claim 1, Gaasch and Guo do not describe or suggest a cascade of first, second, and third machine-learnt classifiers from a first machine learning for identifying cost information, a second machine learning for identifying a fault associated with the cost information, and a third machine learning for identifying a source of the fault. Each of these specific types of machine learning may be suggested by Gaasch and Guo but the suggested combination of Gaasch and Guo does not describe or suggest cascading a classifier based on machine learning for identifying a fault associated with the cost information with at least two other types of classifiers. Claim 1 further distinguishes patentably from Gaasch, Guo, and the suggested combination of these references.

Examiner Response:
	Examiner respectfully disagrees, the combination of Gaasch and Guo discloses cascading a classifier based on machine learning for identifying a fault associated with the cost information with at least two other types of classifiers. Gaasch is relied on to disclose multiple machine learning models and cascading. Guo is relied on to disclose a machine learning model for identifying a fault associated with cost information. Guo discloses in para 0006 the fault detection model and the cost benefits, Para 0014-00115 describe how energy price/cost information are used to detect faults, and Para 0131 discloses that the fault detection model is a machine learning model. In combination with the multiple cascading models taught by Gaasch, Gaasch in view of Guo disclose cascading a classifier based on machine learning for identifying a fault associated with the cost information with at least two other types of classifiers.

Appellant Remarks: 
Dependent claims 2, 3, 8-11, 13-16, and 19-21 distinguish over the cited references for at least the reasons discussed above with respect to the respective parent claims. The rejection of these dependent claims should be reversed on that basis.
No combination of the cited references teaches or suggests the features of claims 1-3, 8- 16, and 19-21, and so the rejections of these claims should be reversed.

As explained above, the Gaasch and Guo do not describe or suggest a cascade arrangement of multiple machine-learnt classifiers or cascading multiple classifiers or one classifier of the cascade using the output from another classifier of the cascade, which are required by the independent claims. Likewise, Goparaju does not describe or suggest these aspects of claims 4-7 and 18.
Since none of the models in these references operate in a cascaded manner in which one classifier uses the output of another classifier, they fail to disclose or teach any type of solution with the cascade arrangement as provided by the independent claims corresponding to dependent claims 4-7 and 18. Therefore, Gaasch and Guo, individually or in combination, do not describe or suggest one or more classifiers of the cascade uses the output from another classifier of the cascade in a cascade 
All rejections are in error and should be reversed.

Examiner Response:
Examiner respectfully disagrees, independent claims 1 and 17 are disclosed by Gaasch and Guo for the reasons listed above. Appellant’s arguments for independent claims 1 and 17 do not resolve or overcome the rejections given for the dependent claims.











For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        


Conferees:
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.